DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2004314672 A). 
Regarding claims 1 & 9 Uchida teaches a vehicle comprising: a vehicle body (FIG. 1 & 2: 24, 24a, 30 & more not depicted) comprising a front compartment (FIG. 1: E; paragraph 14); 5a drive disposed in the front compartment (FIG. 1: 10; paragraph 14) and configured to drive a wheel (paragraph 13); a bracket attaching the drive to the vehicle body (FIG. 5: 13 & 16): a stabilizer extending in a right-left direction of the vehicle in the front compartment (FIG. 1, 2, & 5: 1) and connecting a left front suspension and a right front suspension to each other (FIG. 2: depicted); and a bush attaching the stabilizer to the vehicle body (FIG. 1: 11 & 12), the 10bush located frontward of the drive (FIG. 1: depicted), the bracket located rearward of the bush (FIG. 5: bracket depicted on all sides of the bush), and at least a part of the bracket 
Regarding claim 2 Uchida as modified above teaches that the first bracket comprises a recess or a hole opening at a front surface of the first bracket, and at least a part of the first bush is located within the recess or the hole (FIG. 5: recess formed between the two instances of 16a; paragraph 36).
Regarding claim 3 Uchida as modified above teaches that the first bracket comprises a support located above the recess or the hole and supporting the drive (FIG. 5: 13).
Regarding claim 6 Uchida as modified above teaches that the vehicle body further comprises a suspension member supporting the left and right front suspensions (FIG. 1 & 2: 24 & 24a), and 35the first bush and the first bracket are attached to the suspension member (FIG. 1: depicted).
Regarding claim 7 Uchida as modified above teaches that the suspension member comprises: a pair of side rails extending in a front-rear direction of the vehicle (FIG. 2: 24a); and 5a front crossmember extending between the pair of side rails and located frontward of the drive (FIG. 1 & 2: 24a), and the first bush and the first bracket are located on the front crossmember (FIG. 1: depicted).  
Regarding claim 10 Ushida as modified above teaches that the drive comprises at least one of a motor or 20an engine (paragraph 17).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2004314672 A) further in view of Shimane (JP 3226546 U). 
Regarding claim 4 Uchida as modified above does not teach that the support of the first bracket supports the drive via a vibration isolator, however Shimane does teach a vibration isolating bolt (FIG. 1: 130, 132, & 142). It would have been obvious to a person having ordinary skill in the art before the .  
Allowable Subject Matter
Claims 5 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 5 no prior art made of record teaches a vehicle comprising a bush with fixed portions fixed to a vehicle body with fasteners wherein the fixed portions are inside of a recess of hole of a bracket. Regarding claim 8 no prior art made of record teaches a vehicle comprising a bracket located on a front cross member & partially on a side rail and also attaching to a drive and a stabilizer. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach vehicles & stabilizers of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616